CIRILLO, Judge,
dissenting:
I most respectfully dissent. While I do not dispute the majority’s findings on the merits of this case, I believe that *358the order in question is an unappealable interlocutory order. Thus, the appeal should be quashed.
The appealability of an order is a question of jurisdiction and may be raised sua sponte. Blackman v. Katz, 390 Pa.Super. 257, 261, 568 A.2d 642, 644 (1990); French v. United Parcel Service, 377 Pa.Super. 366, 369, 547 A.2d 411, 413 (1988). It is well established in Pennsylvania that an appeal to this court will lie only from a final order, unless a right to appeal is expressly granted by statute or rule of court. Fried v. Fried, 509 Pa. 89, 93, 501 A.2d 211, 213 (1985). A final order is one that ends the litigation or disposes of the entire case. Id. The final judgment rule promotes the fair and efficient administration of justice by discouraging multiple appeals in a single case and the consequent protraction of litigation. French, supra, 377 Pa.Super. at 369, 547 A.2d at 413.
Although Pa.R.A.P. 311(a)(4) grants a right to appeal from an “order granting, continuing, modifying, refusing, or dissolving injunctions, or refusing to dissolve or modify injunctions ...,” I believe that the order in this case is not an injunction within the meaning of Rule 311(a)(4). It has. been suggested that this rule applies only to orders affecting preliminary injunctions. See Darlington, et al, Pennsylvania Appellate Practice § 311:24 (1986) (“It is clear that the Rule applies to ... preliminary injunctions ... As the Official Note to the Rule indicates ... the Rule is based entirely on statutes and decisional law that pertain to the granting, continuing, modifying, refusing or dissolving of preliminary injunctions” [citations omitted, emphasis in original]). See also Humphreys v. Cain, 84 Pa.Commw. 222, 474 A.2d 353 (1984) (“It is apparent to the Court from the similarity of language [referring to to 28 U.S.C. § 1292(a)(1) ] that Rule 311(a)(4) was meant to apply only to preliminary injunctions ... Permanent injunctions in the Federal Court are entered by a chancellor and are not interlocutory but final orders”). Here, the order in question was in response to Weis Market’s complaint which requested a preliminary injunction until trial, and thereafter a permanent one. I believe that such a preliminary injunction that is *359intended to become permanent cannot properly be appealed as of right pursuant to Rule 311(a)(4).
Additionally, the federal courts have narrowly interpreted 28 U.S.C. § 1292(a)(1) to permit appeals of interlocutory orders only where the order causes serious, if not irreparable injury, and can be effectually challenged only by immediate appeal orders. Carson v. American Brands, Inc. 450 U.S. 79, 84, 101 S.Ct. 993, 996, 67 L.Ed.2d 59 (1981). Based on this, Pennsylvania courts have construed Rule 311 narrowly as well. Beckman v. Abramovitz, 344 Pa.Super. 149, 496 A.2d 53 (1985), appeal dismissed, 512 Pa. 377, 516 A.2d 1386 (1986). The order in this case does not cause serious or irreparable injury to the union. While it limits the union’s activities, it does not bar it from action altogether prior to trial.
I likewise believe the order is not final for purposes of appeal. In examining the order’s practical ramifications, it does not preclude the union from further action in the equity court, nor is it dispositive of the case. The issues raised on appeal may be raised at trial if and when the injunction becomes permanent. Thus, the order is not final for purposes of this appeal.
Our Supreme Court has recognized an exception to the final judgment rule, permitting review of an otherwise interlocutory order when “(1) it is separable from and collateral to the main cause of action; (2) the right involved is too important to be denied review; and (3) the question presented is such that if review is postponed until final judgment in the case, the claimed right will be irreparably lost.” Pugar v. Greco, 483 Pa. 68, 73, 394 A.2d 542, 545 (1978), citing Cohen v. Beneficial Industrial Loan Carp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225, 93 L.Ed. 1528 (1949). The order in question does not meet any of the prongs of this standard. The order is not separable or collateral to the main cause of action since it addresses a main issue in the case, whether the union’s conduct should be enjoined. As discussed above, postponement of review until final judgment will not result in irreparable loss of a claimed right. Lastly, after trial the union can appeal the trial court’s findings as to whether its conduct should be enjoined. Thus, *360it should not be reviewed at this stage of the litigation. In accordance with the trial court, I would quash this appeal as interlocutory. Therefore, I respectfully dissent.